Name: 2012/674/EU: Commission Decision of 29Ã October 2012 on extending the availability period of the European Union macro-financial assistance to Bosnia and Herzegovina
 Type: Decision
 Subject Matter: Europe;  economic policy;  cooperation policy;  economic conditions;  economic analysis
 Date Published: 2012-10-31

 31.10.2012 EN Official Journal of the European Union L 302/13 COMMISSION DECISION of 29 October 2012 on extending the availability period of the European Union macro-financial assistance to Bosnia and Herzegovina (2012/674/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/891/EC of 30 November 2009 providing macro-financial assistance to Bosnia and Herzegovina (1), and in particular to Article 1(4), Whereas: (1) The availability of the European Union macro-financial assistance to Bosnia and Herzegovina, according to the above mentioned Decision 2009/891/EC, expires on 7 November 2012. (2) Article 1(4) of Decision 2009/891/EC foresees the possibility for the Commission to extend the availability period by a maximum of one year. (3) The availability period should be extended by one year in order to complete the financial assistance programme. (4) The Economic and Financial Committee has been duly consulted on this extension, HAS ADOPTED THIS DECISION: Article 1 The availability period of the macro-financial assistance to Bosnia and Herzegovina is extended by one additional year, until 7 November 2013. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 29 October 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 320, 5.12.2009, p. 6.